Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 1 of 22 Page ID #:1




  1 Robert V. Prongay (#270796)
    Charles H. Linehan (#307439)
  2
    Pavithra Rajesh (#323055)
  3 GLANCY PRONGAY & MURRAY LLP
    1925 Century Park East, Suite 2100
  4 Los Angeles, California 90067
  5 Telephone: (310) 201-9150
    Facsimile: (310) 201-9160
  6 Email: info@glancylaw.com
  7 Counsel for Plaintiff
  8 [Additional Counsel on Signature Page]
  9
                        UNITED STATES DISTRICT COURT
 10
                      CENTRAL DISTRICT OF CALIFORNIA
 11
 12    AZURE FUNDS LLC, Individually         Case No.
 13    and On Behalf of All Others
       Similarly Situated,                   CLASS ACTION COMPLAINT
 14
                                             FOR VIOLATIONS OF THE
                              Plaintiff,
 15                                          FEDERAL SECURITIES LAWS
                  v.
 16
       CHEETAH MOBILE, INC., SHENG           JURY TRIAL DEMANDED
 17
       FU, VINCENT ZHENYU JIANG,
 18    and THOMAS JINTAO REN,
 19                           Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28


                              CLASS ACTION COMPLAINT
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 2 of 22 Page ID #:2




  1         Plaintiff Azure Funds LLC (“Plaintiff”), individually and on behalf of all others
  2 similarly situated, by and through its attorneys, alleges the following upon
  3 information and belief, except as to those allegations concerning Plaintiff, which are
  4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
  5 among other things, its counsel’s investigation, which includes without limitation: (a)
  6 review and analysis of regulatory filings made by Cheetah Mobile, Inc. (“Cheetah
  7 Mobile” or the “Company”) with the United States (“U.S.”) Securities and Exchange
  8 Commission (“SEC”); (b) review and analysis of press releases and media reports
  9 issued by and disseminated by Cheetah Mobile; and (c) review of other publicly
 10 available information concerning Cheetah Mobile.
 11                   NATURE OF THE ACTION AND OVERVIEW
 12         1.    This is a class action on behalf of persons and entities that purchased or
 13 otherwise acquired Cheetah Mobile securities between March 25, 2019 and February
 14 20, 2020, inclusive (the “Class Period”). Plaintiff pursues claims against the
 15 Defendants under the Securities Exchange Act of 1934 (the “Exchange Act”).
 16         2.    Cheetah Mobile is a mobile Internet company that offers mobile utility
 17 products (such as Clean Master and Cheetah Keyboard), casual games (such as Piano
 18 Tiles 2, Bricks n Balls), and live streaming product Live.me. The Company provides
 19 its advertising customers, which include direct advertisers and mobile advertising
 20 networks through which advertisers place their advertisements, with direct access to
 21 highly targeted mobile users and global promotional channels.
 22         3.    On February 21, 2020, before the market opened, the Company disclosed
 23 that its Google Play Store, Google AdMob, and Google AdManager accounts were
 24 disabled on February 20, 2020 “because some of the Company’s apps had not been
 25 compliant with Google policies, resulting in certain invalid traffic.”
 26         4.    On this news, the Company’s share price fell $0.61, or nearly 17%, to
 27 close at $2.99 per share on February 21, 2020, on unusually heavy trading volume.
 28

                                  CLASS ACTION COMPLAINT
                                             1
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 3 of 22 Page ID #:3




  1        5.     Throughout the Class Period, Defendants made materially false and/or
  2 misleading statements, as well as failed to disclose material adverse facts about the
  3 Company’s business, operations, and prospects. Specifically, Defendants failed to
  4 disclose to investors: (1) that certain of Cheetah Mobile’s apps were not compliant
  5 with the terms of its agreements with Google; (2) that, as a result, there was a
  6 reasonable likelihood that Google would terminate its advertising contracts with the
  7 Company; (3) that, as a result of the foregoing, the Company’s ability to attract new
  8 users would be adversely impacted; (4) that, as a result, the Company’s revenue was
  9 reasonably likely to decline; and (5) that, as a result of the foregoing, Defendants’
 10 positive statements about the Company’s business, operations, and prospects were
 11 materially misleading and/or lacked a reasonable basis.
 12        6.     As a result of Defendants’ wrongful acts and omissions, and the
 13 precipitous decline in the market value of the Company’s securities, Plaintiff and
 14 other Class members have suffered significant losses and damages.
 15                            JURISDICTION AND VENUE
 16        7.     The claims asserted herein arise under Sections 10(b) and 20(a) of the
 17 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
 18 thereunder by the SEC (17 C.F.R. § 240.10b-5).
 19        8.     This Court has jurisdiction over the subject matter of this action pursuant
 20 to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
 21        9.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b)
 22 and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in
 23 furtherance of the alleged fraud or the effects of the fraud have occurred in this
 24 Judicial District. Many of the acts charged herein, including the dissemination of
 25 materially false and/or misleading information, occurred in substantial part in this
 26 Judicial District.
 27        10.    In connection with the acts, transactions, and conduct alleged herein,
 28 Defendants directly and indirectly used the means and instrumentalities of interstate

                                  CLASS ACTION COMPLAINT
                                             2
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 4 of 22 Page ID #:4




  1 commerce, including the United States mail, interstate telephone communications,
  2 and the facilities of a national securities exchange.
  3                                        PARTIES
  4         11.   Plaintiff Azure Funds LLC, as set forth in the accompanying
  5 certification, incorporated by reference herein, purchased Cheetah Mobile securities
  6 during the Class Period, and suffered damages as a result of the federal securities law
  7 violations and false and/or misleading statements and/or material omissions alleged
  8 herein.
  9         12.   Defendant Cheetah Mobile is incorporated under the laws of the Cayman
 10 Islands with its principal executive offices located in Beijing, China. Cheetah
 11 Mobile’s American Depositary Shares (“ADS” or “shares”) trade on New York Stock
 12 Exchange (“NYSE”) under the symbol “CMCM.”
 13         13.   Defendant Sheng Fu (“Fu”) was the Company’s Chief Executive Officer
 14 (“CEO”) at all relevant times.
 15         14.   Defendant Vincent Zhenyu Jiang (“Jiang”) was the Company’s Chief
 16 Financial Officer (“CFO”) from 2017 to January 31, 2020.
 17         15.   Defendant Thomas Jintao Ren (“Ren”) has been the Company’s CFO
 18 since January 31, 2020.
 19         16.   Defendants Fu, Jiang, and Ren (collectively the “Individual
 20 Defendants”), because of their positions with the Company, possessed the power and
 21 authority to control the contents of the Company’s reports to the SEC, press releases
 22 and presentations to securities analysts, money and portfolio managers and
 23 institutional investors, i.e., the market. The Individual Defendants were provided with
 24 copies of the Company’s reports and press releases alleged herein to be misleading
 25 prior to, or shortly after, their issuance and had the ability and opportunity to prevent
 26 their issuance or cause them to be corrected. Because of their positions and access to
 27 material non-public information available to them, the Individual Defendants knew
 28 that the adverse facts specified herein had not been disclosed to, and were being

                                  CLASS ACTION COMPLAINT
                                             3
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 5 of 22 Page ID #:5




  1 concealed from, the public, and that the positive representations which were being
  2 made were then materially false and/or misleading. The Individual Defendants are
  3 liable for the false statements pleaded herein.
  4                             SUBSTANTIVE ALLEGATIONS
  5                                             Background
  6           17.   Cheetah Mobile is a mobile Internet company that offers mobile utility
  7 products (such as Clean Master and Cheetah Keyboard), casual games (such as Piano
  8 Tiles 2, Bricks n Balls), and live streaming product Live.me. The Company provides
  9 its advertising customers, which include direct advertisers and mobile advertising
 10 networks through which advertisers place their advertisements, with direct access to
 11 highly targeted mobile users and global promotional channels.
 12                             Materially False and Misleading
                           Statements Issued During the Class Period
 13
              18.   The Class Period begins on March 25, 2019. On that day, Cheetah
 14
      Mobile announced its fourth quarter and full year 2018 financial results in a press
 15
      release that stated, in relevant part:1
 16
              Fiscal Year 2018 Results
 17
              REVENUES
 18
              Total revenues increased by 2.2% to RMB4,981.7 million (US$724.6
 19           million) in 2018.
 20           Revenues from utility products and related services decreased by
              6.7% year over year to RMB3,119.5 million (US$453.7 million) in 2018.
 21           The decrease was due to (i) a decline in revenues from the Company's
              mobile utility products and related services business in the overseas
 22           markets mostly as a result of the discontinuation of certain ad formats,
              i.e., ads on mobile phone lock screens, by the Company's overseas third-
 23           party advertising partners, and (ii) a decline in the Company's PC-related
              revenues. This decrease was largely offset by an increase in revenues
 24           from the mobile utility products and related services business in China.
              Revenues from utility products and related services in the domestic
 25           market increased by 22.3% year over year to RMB1,794.4 million
              (US$261.0 million) in 2018, accounting for 36.0% of total revenues.
 26
 27
 28   1
          Footnotes omitted.
                                    CLASS ACTION COMPLAINT
                                               4
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 6 of 22 Page ID #:6




  1        19.    On April 26, 2019, Cheetah Mobile filed its annual report on Form 20-F
  2 for the period ended December 31, 2018 with the SEC, affirming the previously
  3 reported financial results. Moreover, regarding the Company’s relationship with
  4 Google, the annual report stated, in relevant part:
  5        Because a limited number of customers contribute to a significant
           portion of our revenues, our revenues and results of operations could
  6        be materially and adversely affected if we were to lose a significant
           customer or a significant portion of its business.
  7
           Currently, a limited number of customers contribute a significant portion
  8        of our revenues. Our customers primarily comprise mobile application
           developers, mobile game developers, mobile advertising networks, e-
  9        commerce companies and search engines to which we refer traffic and
           sell advertisements and individual customers. In 2016, 2017 and 2018,
 10        our five largest customers in aggregate contributed approximately
           47.9%, 44.7% and 41.3% of our revenues, respectively. Google became
 11        our largest customer since 2017, and contributed 14.4% of our total
           revenues in 2018, compared to 15.2% in 2017. We expect that a limited
 12        number of our customers will continue to contribute a significant portion
           of our revenues in the near future. If we lose any of these customers, or
 13        if revenues generated from a significant customer are substantially
           reduced due to, for example, increased competition, a significant change
 14        in the customer’s business policy or operation, suspected breach or
           violation to the underlying contract or policy, any deterioration in
 15        customer relationship, or significant delays in payments for our
           services, our business, financial condition and results of operations
 16        may be materially and adversely affected. For example, some of
           overseas business partners have discontinued the placement of ads on
 17        mobile phone lock screens since May 2017 and January 2018,
           respectively, which adversely affected our revenues from utility products
 18        and related services. In addition, on November 26, 2018, a third party
           made certain allegations about some of our products. Although we have
 19        made a number of public statements to clarify the matter, these
           allegations did cause a disruption to our business, and as a result, our
 20        revenues from utility products and related services decreased by 6.3%
           quarter over quarter to RMB783.0 million (US$113.9 million) in the
 21        fourth quarter of 2018.
 22                                      *     *      *
 23        If major mobile application distribution channels change their standard
           terms and conditions in a manner that is detrimental to us, or terminate
 24        their existing relationship with us, our business, financial condition and
           results of operations may be materially and adversely affected.
 25
           We rely on third-party mobile application distribution channels such as
 26        Google Play and iOS App Store and various advertising platforms to
           distribute most of our mobile applications to users. In China, where
 27        Google Play is not available, we collaborate with similar local
           distribution channels to distribute our mobile applications. We expect a
 28        substantial number of downloads of our mobile applications will

                                 CLASS ACTION COMPLAINT
                                            5
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 7 of 22 Page ID #:7




  1         continue to be derived from these distribution channels. As such, the
            promotion, distribution and operation of our applications are subject to
  2         such distribution channels’ standard terms and policies for application
            developers, which are subject to the interpretation of, and frequent
  3         changes by, these distribution channels. If Google Play, iOS App Store
            or any other major distribution channel changes their standard terms and
  4         conditions in a manner that is detrimental to us, or terminate their
            existing relationship with us, our business, financial condition and results
  5         of operations may be materially and adversely affected.
  6         20.    On June 14, 2019, the Company announced its first quarter 2019
  7 financial results in a press release that stated, in relevant part:
  8         First Quarter 2019 Consolidated Financial Results
  9         REVENUES
 10         Total revenues were RMB1,085.6 million (US$161.8 million) in the first
            quarter of 2019.
 11
            Revenues from utility products and related services decreased by
 12         33.1% year over year to RMB497.9 million (US$74.2 million) in the first
            quarter of 2019. The year-over-year decrease was primarily due to
 13         continuous disruptions to the Company's overseas mobile utility business
            as a result of the negative publicity caused by a news article published in
 14         2018.
 15         21.    On August 20, 2019, Cheetah Mobile announced its second quarter 2019
 16 financial results in a press release that stated, in relevant part:
 17         Second Quarter 2019 Consolidated Financial Results
 18         REVENUES
 19         Total revenues were RMB970.1 million (US$141.3 million) in the
            second quarter of 2019, decreasing by 12.1% year over year.
 20
            Revenues from utility products and related services decreased by
 21         44.0% year over year to RMB423.5 million (US$61.7 million) in the
            second quarter of 2019. This year-over-year decrease was primarily due
 22         to the slowdown of the Company's overseas mobile utility business,
            resulting from the negative publicity caused by a news article from 2018,
 23         and the softness of the domestic advertising industry in 2019.
 24         22.    On November 13, 2019, Cheetah Mobile announced its third quarter
 25 2019 financial results in a press release that stated, in relevant part:
 26
 27
 28

                                   CLASS ACTION COMPLAINT
                                              6
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 8 of 22 Page ID #:8




  1         Third Quarter 2019 Consolidated Financial Results
  2         REVENUES
  3         Total revenues were RMB919.9 million (US$128.7million) in the third
            quarter of 2019, decreasing by 32.0% year over year.
  4
            Revenues from the mobile entertainment business increased by 6.9%
  5         year over year to RMB532.2 million (US$74.5million) in the third
            quarter of 2019.
  6
            Revenues from the mobile games business increased by 4.2% year
  7         over year to RMB297.2 million (US$41.6 million) in the third quarter of
            2019. This increase was mainly attributable to the continued growth of
  8         Bricks n Balls.
  9          Revenues from LiveMe increased by 10.6% year over year to
              RMB235.0 million (US$32.9 million) in the third quarter of 2019.
 10           The increase was primarily driven by higher average revenue per
              paying user.
 11
             Revenues from utility products and related services decreased by
 12           57.8% year over year to RMB352.9 million (US$49.4 million) in the
              third quarter of 2019. This year-over-year decrease was primarily due
 13           to the slowdown of activity in overseas markets for the Company's
              mobile utility product business. Continuous headwinds in the
 14           domestic online advertising market in 2019 also contributed to this
              decrease.
 15
            23.    The above statements identified in ¶¶ 18-22 were materially false and/or
 16
      misleading and failed to disclose material adverse facts about the Company’s
 17
      business, operations, and prospects. Specifically, Defendants failed to disclose to
 18
      investors: (1) that certain of Cheetah Mobile’s apps were not compliant with the terms
 19
      of its agreements with Google; (2) that, as a result, there was a reasonable likelihood
 20
      that Google would terminate its advertising contracts with the Company; (3) that, as
 21
      a result of the foregoing, the Company’s ability to attract new users would be
 22
      adversely impacted; (4) that, as a result, the Company’s revenue was reasonably likely
 23
      to decline; and (5) that, as a result of the foregoing, Defendants’ positive statements
 24
      about the Company’s business, operations, and prospects were materially misleading
 25
      and/or lacked a reasonable basis.
 26
 27
 28

                                  CLASS ACTION COMPLAINT
                                             7
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 9 of 22 Page ID #:9




  1                       Disclosures at the End of the Class Period
  2         24.   On February 21, 2020, before the market opened, the Company disclosed
  3 that its Google Play Store, Google AdMob, and Google AdManager accounts were
  4 disabled on February 20, 2020 “because some of the Company’s apps had not been
  5 compliant with Google policies, resulting in certain invalid traffic.” Specifically, in a
  6 press release, Cheetah Mobile stated, in relevant part:
  7         Cheetah Mobile Inc. (NYSE: CMCM) ("Cheetah Mobile" or the
            "Company"), a leading mobile internet company with global market
  8         coverage, today announced that it has been informed by Google that the
            Company's Google Play Store, Google AdMob and Google AdManager
  9         accounts have been disabled on February 20, 2020, and the associated
            contracts will be terminated.
 10
            Pending the restoration of Google collaboration, the Company expects
 11         its ability to attract new users and generate revenue from Google may be
            materially adversely affected from February 2020. In the first nine
 12         months of 2019, Cheetah Mobile generated 22.6% of its total revenues
            from Google, including revenues from the mobile advertising business
 13         and revenues from the purchase and consumption of virtual items by
            users via Google as a channel.
 14
            According to Google, the decision was made because some of the
 15         Company's apps had not been compliant with Google policies,
            resulting in certain invalid traffic. The Company is in continuous
 16         communication with Google to appeal the decision, clarify any
            misunderstanding, and adopt any requisite remedial measures to restore
 17         the disabled accounts. However, the appealing process could be time-
            consuming, and the Company cannot guarantee that its appeals will be
 18         successful.
 19         Cheetah Mobile remains committed to upholding the high standards in
            the industry and complying with Google Play developer policies, GDPR,
 20         laws, and regulations. The Company's priority has always been to protect
            the interests of its users and enhance the user experience.
 21
            25.   On this news, the Company’s share price fell $0.61, or nearly 17%, to
 22
      close at $2.99 per share on February 21, 2020, on unusually heavy trading volume.
 23
                             CLASS ACTION ALLEGATIONS
 24
            26.   Plaintiff brings this action as a class action pursuant to Federal Rule of
 25
      Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
 26
      entities that purchased or otherwise acquired Cheetah Mobile securities between
 27
      March 25, 2019 and February 20, 2020, inclusive, and who were damaged thereby
 28

                                  CLASS ACTION COMPLAINT
                                             8
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 10 of 22 Page ID #:10




   1 (the “Class”). Excluded from the Class are Defendants, the officers and directors of
   2 the Company, at all relevant times, members of their immediate families and their
   3 legal representatives, heirs, successors, or assigns, and any entity in which Defendants
   4 have or had a controlling interest.
   5         27.   The members of the Class are so numerous that joinder of all members
   6 is impracticable. Throughout the Class Period, Cheetah Mobile’s shares actively
   7 traded on the NYSE. While the exact number of Class members is unknown to
   8 Plaintiff at this time and can only be ascertained through appropriate discovery,
   9 Plaintiff believes that there are at least hundreds or thousands of members in the
  10 proposed Class. Millions of Cheetah Mobile shares were traded publicly during the
  11 Class Period on the NYSE. Record owners and other members of the Class may be
  12 identified from records maintained by Cheetah Mobile or its transfer agent and may
  13 be notified of the pendency of this action by mail, using the form of notice similar to
  14 that customarily used in securities class actions.
  15         28.   Plaintiff’s claims are typical of the claims of the members of the Class
  16 as all members of the Class are similarly affected by Defendants’ wrongful conduct
  17 in violation of federal law that is complained of herein.
  18         29.   Plaintiff will fairly and adequately protect the interests of the members
  19 of the Class and has retained counsel competent and experienced in class and
  20 securities litigation.
  21         30.   Common questions of law and fact exist as to all members of the Class
  22 and predominate over any questions solely affecting individual members of the Class.
  23 Among the questions of law and fact common to the Class are:
  24               (a)    whether the federal securities laws were violated by Defendants’
  25 acts as alleged herein;
  26               (b)    whether statements made by Defendants to the investing public
  27 during the Class Period omitted and/or misrepresented material facts about the
  28 business, operations, and prospects of Cheetah Mobile; and

                                   CLASS ACTION COMPLAINT
                                              9
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 11 of 22 Page ID #:11




   1               (c)   to what extent the members of the Class have sustained damages
   2 and the proper measure of damages.
   3        31.    A class action is superior to all other available methods for the fair and
   4 efficient adjudication of this controversy since joinder of all members is
   5 impracticable. Furthermore, as the damages suffered by individual Class members
   6 may be relatively small, the expense and burden of individual litigation makes it
   7 impossible for members of the Class to individually redress the wrongs done to them.
   8 There will be no difficulty in the management of this action as a class action.
   9                         UNDISCLOSED ADVERSE FACTS
  10        32.    The market for Cheetah Mobile’s securities was open, well-developed
  11 and efficient at all relevant times. As a result of these materially false and/or
  12 misleading statements, and/or failures to disclose, Cheetah Mobile’s securities traded
  13 at artificially inflated prices during the Class Period. Plaintiff and other members of
  14 the Class purchased or otherwise acquired Cheetah Mobile’s securities relying upon
  15 the integrity of the market price of the Company’s securities and market information
  16 relating to Cheetah Mobile, and have been damaged thereby.
  17        33.    During the Class Period, Defendants materially misled the investing
  18 public, thereby inflating the price of Cheetah Mobile’s securities, by publicly issuing
  19 false and/or misleading statements and/or omitting to disclose material facts necessary
  20 to make Defendants’ statements, as set forth herein, not false and/or misleading. The
  21 statements and omissions were materially false and/or misleading because they failed
  22 to disclose material adverse information and/or misrepresented the truth about
  23 Cheetah Mobile’s business, operations, and prospects as alleged herein.
  24        34.    At all relevant times, the material misrepresentations and omissions
  25 particularized in this Complaint directly or proximately caused or were a substantial
  26 contributing cause of the damages sustained by Plaintiff and other members of the
  27 Class. As described herein, during the Class Period, Defendants made or caused to
  28 be made a series of materially false and/or misleading statements about Cheetah

                                  CLASS ACTION COMPLAINT
                                             10
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 12 of 22 Page ID #:12




   1 Mobile’s financial well-being and prospects. These material misstatements and/or
   2 omissions had the cause and effect of creating in the market an unrealistically positive
   3 assessment of the Company and its financial well-being and prospects, thus causing
   4 the Company’s securities to be overvalued and artificially inflated at all relevant
   5 times. Defendants’ materially false and/or misleading statements during the Class
   6 Period resulted in Plaintiff and other members of the Class purchasing the Company’s
   7 securities at artificially inflated prices, thus causing the damages complained of herein
   8 when the truth was revealed.
   9                                  LOSS CAUSATION
  10        35.    Defendants’ wrongful conduct, as alleged herein, directly and
  11 proximately caused the economic loss suffered by Plaintiff and the Class.
  12        36.    During the Class Period, Plaintiff and the Class purchased Cheetah
  13 Mobile’s securities at artificially inflated prices and were damaged thereby. The price
  14 of the Company’s securities significantly declined when the misrepresentations made
  15 to the market, and/or the information alleged herein to have been concealed from the
  16 market, and/or the effects thereof, were revealed, causing investors’ losses.
  17                             SCIENTER ALLEGATIONS
  18        37.    As alleged herein, Defendants acted with scienter since Defendants knew
  19 that the public documents and statements issued or disseminated in the name of the
  20 Company were materially false and/or misleading; knew that such statements or
  21 documents would be issued or disseminated to the investing public; and knowingly
  22 and substantially participated or acquiesced in the issuance or dissemination of such
  23 statements or documents as primary violations of the federal securities laws. As set
  24 forth elsewhere herein in detail, the Individual Defendants, by virtue of their receipt
  25 of information reflecting the true facts regarding Cheetah Mobile, their control over,
  26 and/or receipt and/or modification of Cheetah Mobile’s allegedly materially
  27 misleading misstatements and/or their associations with the Company which made
  28

                                   CLASS ACTION COMPLAINT
                                              11
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 13 of 22 Page ID #:13




   1 them privy to confidential proprietary information concerning Cheetah Mobile,
   2 participated in the fraudulent scheme alleged herein.
   3               APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)
   4
             38.    The market for Cheetah Mobile’s securities was open, well-developed
   5
       and efficient at all relevant times. As a result of the materially false and/or misleading
   6
       statements and/or failures to disclose, Cheetah Mobile’s securities traded at
   7
       artificially inflated prices during the Class Period.        On March 25, 2019, the
   8
       Company’s share price closed at a Class Period high of $7.01 per share. Plaintiff and
   9
       other members of the Class purchased or otherwise acquired the Company’s securities
  10
       relying upon the integrity of the market price of Cheetah Mobile’s securities and
  11
       market information relating to Cheetah Mobile, and have been damaged thereby.
  12
             39.    During the Class Period, the artificial inflation of Cheetah Mobile’s
  13
       shares was caused by the material misrepresentations and/or omissions particularized
  14
       in this Complaint causing the damages sustained by Plaintiff and other members of
  15
       the Class. As described herein, during the Class Period, Defendants made or caused
  16
       to be made a series of materially false and/or misleading statements about Cheetah
  17
       Mobile’s business, prospects, and operations. These material misstatements and/or
  18
       omissions created an unrealistically positive assessment of Cheetah Mobile and its
  19
       business, operations, and prospects, thus causing the price of the Company’s
  20
       securities to be artificially inflated at all relevant times, and when disclosed,
  21
       negatively affected the value of the Company shares. Defendants’ materially false
  22
       and/or misleading statements during the Class Period resulted in Plaintiff and other
  23
       members of the Class purchasing the Company’s securities at such artificially inflated
  24
       prices, and each of them has been damaged as a result.
  25
             40.    At all relevant times, the market for Cheetah Mobile’s securities was an
  26
       efficient market for the following reasons, among others:
  27
  28

                                    CLASS ACTION COMPLAINT
                                               12
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 14 of 22 Page ID #:14




   1               (a)    Cheetah Mobile shares met the requirements for listing, and was
   2 listed and actively traded on the NYSE, a highly efficient and automated market;
   3               (b)    As a regulated issuer, Cheetah Mobile filed periodic public reports
   4 with the SEC and/or the NYSE;
   5               (c)    Cheetah Mobile regularly communicated with public investors via
   6 established market communication mechanisms, including through regular
   7 dissemination of press releases on the national circuits of major newswire services
   8 and through other wide-ranging public disclosures, such as communications with the
   9 financial press and other similar reporting services; and/or
  10               (d)    Cheetah Mobile was followed by securities analysts employed by
  11 brokerage firms who wrote reports about the Company, and these reports were
  12 distributed to the sales force and certain customers of their respective brokerage firms.
  13 Each of these reports was publicly available and entered the public marketplace.
  14         41.   As a result of the foregoing, the market for Cheetah Mobile’s securities
  15 promptly digested current information regarding Cheetah Mobile from all publicly
  16 available sources and reflected such information in Cheetah Mobile’s share price.
  17 Under these circumstances, all purchasers of Cheetah Mobile’s securities during the
  18 Class Period suffered similar injury through their purchase of Cheetah Mobile’s
  19 securities at artificially inflated prices and a presumption of reliance applies.
  20         42.   A Class-wide presumption of reliance is also appropriate in this action
  21 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States,
  22 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded on
  23 Defendants’ material misstatements and/or omissions. Because this action involves
  24 Defendants’ failure to disclose material adverse information regarding the Company’s
  25 business operations and financial prospects—information that Defendants were
  26 obligated to disclose—positive proof of reliance is not a prerequisite to recovery. All
  27 that is necessary is that the facts withheld be material in the sense that a reasonable
  28 investor might have considered them important in making investment decisions.

                                   CLASS ACTION COMPLAINT
                                              13
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 15 of 22 Page ID #:15




   1 Given the importance of the Class Period material misstatements and omissions set
   2 forth above, that requirement is satisfied here.
   3                                  NO SAFE HARBOR
   4         43.   The statutory safe harbor provided for forward-looking statements under
   5 certain circumstances does not apply to any of the allegedly false statements pleaded
   6 in this Complaint. The statements alleged to be false and misleading herein all relate
   7 to then-existing facts and conditions. In addition, to the extent certain of the
   8 statements alleged to be false may be characterized as forward looking, they were not
   9 identified as “forward-looking statements” when made and there were no meaningful
  10 cautionary statements identifying important factors that could cause actual results to
  11 differ materially from those in the purportedly forward-looking statements. In the
  12 alternative, to the extent that the statutory safe harbor is determined to apply to any
  13 forward-looking statements pleaded herein, Defendants are liable for those false
  14 forward-looking statements because at the time each of those forward-looking
  15 statements was made, the speaker had actual knowledge that the forward-looking
  16 statement was materially false or misleading, and/or the forward-looking statement
  17 was authorized or approved by an executive officer of Cheetah Mobile who knew that
  18 the statement was false when made.
  19                                       FIRST CLAIM
  20                  Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
  21                                Against All Defendants
  22         44.   Plaintiff repeats and re-alleges each and every allegation contained
  23 above as if fully set forth herein.
  24         45.   During the Class Period, Defendants carried out a plan, scheme and
  25 course of conduct which was intended to and, throughout the Class Period, did: (i)
  26 deceive the investing public, including Plaintiff and other Class members, as alleged
  27 herein; and (ii) cause Plaintiff and other members of the Class to purchase Cheetah
  28 Mobile’s securities at artificially inflated prices. In furtherance of this unlawful

                                   CLASS ACTION COMPLAINT
                                              14
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 16 of 22 Page ID #:16




   1 scheme, plan and course of conduct, Defendants, and each defendant, took the actions
   2 set forth herein.
   3        46.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
   4 made untrue statements of material fact and/or omitted to state material facts
   5 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
   6 and a course of business which operated as a fraud and deceit upon the purchasers of
   7 the Company’s securities in an effort to maintain artificially high market prices for
   8 Cheetah Mobile’s securities in violation of Section 10(b) of the Exchange Act and
   9 Rule 10b-5. All Defendants are sued either as primary participants in the wrongful
  10 and illegal conduct charged herein or as controlling persons as alleged below.
  11        47.    Defendants, individually and in concert, directly and indirectly, by the
  12 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  13 and participated in a continuous course of conduct to conceal adverse material
  14 information about Cheetah Mobile’s financial well-being and prospects, as specified
  15 herein.
  16        48.    Defendants employed devices, schemes and artifices to defraud, while in
  17 possession of material adverse non-public information and engaged in acts, practices,
  18 and a course of conduct as alleged herein in an effort to assure investors of Cheetah
  19 Mobile’s value and performance and continued substantial growth, which included
  20 the making of, or the participation in the making of, untrue statements of material
  21 facts and/or omitting to state material facts necessary in order to make the statements
  22 made about Cheetah Mobile and its business operations and future prospects in light
  23 of the circumstances under which they were made, not misleading, as set forth more
  24 particularly herein, and engaged in transactions, practices and a course of business
  25 which operated as a fraud and deceit upon the purchasers of the Company’s securities
  26 during the Class Period.
  27        49.    Each of the Individual Defendants’ primary liability and controlling
  28 person liability arises from the following facts: (i) the Individual Defendants were

                                  CLASS ACTION COMPLAINT
                                             15
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 17 of 22 Page ID #:17




   1 high-level executives and/or directors at the Company during the Class Period and
   2 members of the Company’s management team or had control thereof; (ii) each of
   3 these defendants, by virtue of their responsibilities and activities as a senior officer
   4 and/or director of the Company, was privy to and participated in the creation,
   5 development and reporting of the Company’s internal budgets, plans, projections
   6 and/or reports; (iii) each of these defendants enjoyed significant personal contact and
   7 familiarity with the other defendants and was advised of, and had access to, other
   8 members of the Company’s management team, internal reports and other data and
   9 information about the Company’s finances, operations, and sales at all relevant times;
  10 and (iv) each of these defendants was aware of the Company’s dissemination of
  11 information to the investing public which they knew and/or recklessly disregarded
  12 was materially false and misleading.
  13         50.   Defendants had actual knowledge of the misrepresentations and/or
  14 omissions of material facts set forth herein, or acted with reckless disregard for the
  15 truth in that they failed to ascertain and to disclose such facts, even though such facts
  16 were available to them. Such defendants’ material misrepresentations and/or
  17 omissions were done knowingly or recklessly and for the purpose and effect of
  18 concealing Cheetah Mobile’s financial well-being and prospects from the investing
  19 public and supporting the artificially inflated price of its securities. As demonstrated
  20 by Defendants’ overstatements and/or misstatements of the Company’s business,
  21 operations, financial well-being, and prospects throughout the Class Period,
  22 Defendants, if they did not have actual knowledge of the misrepresentations and/or
  23 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
  24 refraining from taking those steps necessary to discover whether those statements
  25 were false or misleading.
  26         51.   As a result of the dissemination of the materially false and/or misleading
  27 information and/or failure to disclose material facts, as set forth above, the market
  28 price of Cheetah Mobile’s securities was artificially inflated during the Class Period.

                                   CLASS ACTION COMPLAINT
                                              16
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 18 of 22 Page ID #:18




   1 In ignorance of the fact that market prices of the Company’s securities were
   2 artificially inflated, and relying directly or indirectly on the false and misleading
   3 statements made by Defendants, or upon the integrity of the market in which the
   4 securities trades, and/or in the absence of material adverse information that was
   5 known to or recklessly disregarded by Defendants, but not disclosed in public
   6 statements by Defendants during the Class Period, Plaintiff and the other members of
   7 the Class acquired Cheetah Mobile’s securities during the Class Period at artificially
   8 high prices and were damaged thereby.
   9         52.    At the time of said misrepresentations and/or omissions, Plaintiff and
  10 other members of the Class were ignorant of their falsity, and believed them to be
  11 true. Had Plaintiff and the other members of the Class and the marketplace known
  12 the truth regarding the problems that Cheetah Mobile was experiencing, which were
  13 not disclosed by Defendants, Plaintiff and other members of the Class would not have
  14 purchased or otherwise acquired their Cheetah Mobile securities, or, if they had
  15 acquired such securities during the Class Period, they would not have done so at the
  16 artificially inflated prices which they paid.
  17         53.    By virtue of the foregoing, Defendants violated Section 10(b) of the
  18 Exchange Act and Rule 10b-5 promulgated thereunder.
  19         54.    As a direct and proximate result of Defendants’ wrongful conduct,
  20 Plaintiff and the other members of the Class suffered damages in connection with
  21 their respective purchases and sales of the Company’s securities during the Class
  22 Period.
  23                                         SECOND CLAIM
  24                     Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants
  25
             55.    Plaintiff repeats and re-alleges each and every allegation contained
  26
       above as if fully set forth herein.
  27
  28

                                     CLASS ACTION COMPLAINT
                                                17
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 19 of 22 Page ID #:19




   1         56.   Individual Defendants acted as controlling persons of Cheetah Mobile
   2 within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue
   3 of their high-level positions and their ownership and contractual rights, participation
   4 in, and/or awareness of the Company’s operations and intimate knowledge of the false
   5 financial statements filed by the Company with the SEC and disseminated to the
   6 investing public, Individual Defendants had the power to influence and control and
   7 did influence and control, directly or indirectly, the decision-making of the Company,
   8 including the content and dissemination of the various statements which Plaintiff
   9 contends are false and misleading. Individual Defendants were provided with or had
  10 unlimited access to copies of the Company’s reports, press releases, public filings,
  11 and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
  12 these statements were issued and had the ability to prevent the issuance of the
  13 statements or cause the statements to be corrected.
  14         57.   In particular, Individual Defendants had direct and supervisory
  15 involvement in the day-to-day operations of the Company and, therefore, had the
  16 power to control or influence the particular transactions giving rise to the securities
  17 violations as alleged herein, and exercised the same.
  18         58.   As set forth above, Cheetah Mobile and Individual Defendants each
  19 violated Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
  20 Complaint. By virtue of their position as controlling persons, Individual Defendants
  21 are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate
  22 result of Defendants’ wrongful conduct, Plaintiff and other members of the Class
  23 suffered damages in connection with their purchases of the Company’s securities
  24 during the Class Period.
  25                                PRAYER FOR RELIEF
  26         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  27         (a)   Determining that this action is a proper class action under Rule 23 of the
  28 Federal Rules of Civil Procedure;

                                   CLASS ACTION COMPLAINT
                                              18
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 20 of 22 Page ID #:20




   1         (b)   Awarding compensatory damages in favor of Plaintiff and the other
   2 Class members against all defendants, jointly and severally, for all damages sustained
   3 as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including
   4 interest thereon;
   5         (c)   Awarding Plaintiff and the Class their reasonable costs and expenses
   6 incurred in this action, including counsel fees and expert fees; and
   7         (d)   Such other and further relief as the Court may deem just and proper.
   8                              JURY TRIAL DEMANDED
   9         Plaintiff hereby demands a trial by jury.
  10
       Dated: June 25, 2020                  GLANCY PRONGAY & MURRAY LLP
  11
  12                                         By: /s/ Charles H. Linehan
                                             Robert V. Prongay
  13                                         Charles H. Linehan
  14                                         Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
  15                                         Los Angeles, CA 90067
  16                                         Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160
  17                                         Email: clinehan@glancylaw.com
  18
                                             LAW OFFICES OF HOWARD G. SMITH
  19                                         Howard G. Smith
  20                                         3070 Bristol Pike, Suite 112
                                             Bensalem PA 19020
  21                                         Telephone: (215) 638-4847
  22                                         Facsimile: (215) 638-4867
  23                                         Counsel for Plaintiff
  24
  25
  26
  27
  28

                                   CLASS ACTION COMPLAINT
                                              19
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 21 of 22 Page ID #:21
Case 2:20-cv-05696-MWF-PVC Document 1 Filed 06/25/20 Page 22 of 22 Page ID #:22




            Azure Funds LLC's Transactions in Cheetah Mobile Inc. (CMCM)
               Date      Transaction Type      Quantity         Unit Price
            9/10/2019        Bought               303             $4.2948
            9/18/2019        Bought                2              $3.7884
            10/1/2019        Bought            2,814.89           $3.6667
            10/2/2019        Bought               111             $3.5950
            10/2/2019        Bought                8              $3.5950
           11/19/2019        Bought             21,750            $3.4600
